Exhibit 10.46

AGREEMENT AND GENERAL RELEASE

CuraGen Corporation (hereinafter “CuraGen” or the “Company”) and Elizabeth A.
Whayland, her heirs, executors, administrators, successors, and assigns
(hereinafter collectively referred to as “Employee”), agree that:

1. Separation from Service. Employee shall provide services to CuraGen without
reduction in compensation or benefits through December 31, 2007 and shall
separate from service on January 1, 2008, which shall be her last day of
employment with CuraGen (the “Separation from Service Date”). For purposes of
this Agreement, the term “Separation from Service” shall have the same meaning
as that accorded the term under the default rule contained in Treasury
Regulation Section 1.409A-l(h)(l)(ii).

2. Eligibility Requirements. Employee is eligible for severance and other
benefits based on her Employment Agreement entered into on or about September 1,
2006 (“Employment Agreement”).

3. Time Limits. In order to receive the benefits offered under the Employment
Agreement and any other benefits outlined below, Employee must sign and return
this Agreement to Nathalie Richard, Director of Human Resources, before the
expiration of the 21 day consideration period ending on January 22, 2008. Once
this period of time expires, Employee will not be permitted to elect to receive
severance benefits in connection with the Employment Agreement.

4. Consideration. In consideration for Employee signing this Agreement and
General Release and complying with it and the terms of her Employment Agreement,
CuraGen agrees upon the Separation from Service Date:

 

  a) To pay to Employee the lump sum amount of $223,660 less applicable taxes
and withholdings, solely on account of involuntary severance as soon as
administratively practicable following satisfaction of the conditions for
payment specified in paragraph 3 and 4.c., but no later than sixty days after
the Separation from Service Date.

 

  b) If Employee properly and timely elects to continue coverage under the
Company’s group health plan in accordance with the plan’s COBRA continuation
requirements, CuraGen will cause the cost of COBRA coverage for the Employee
(and her eligible covered dependents) to be adjusted such that the Company shall
pay premiums at the same percentage as if the Employee were still then actively
employed for a period commencing on the Employee’s Separation from Service Date,
and ending on the earlier of either January 31, 2009, or the date on which the
Employee becomes eligible to participate in any other employer sponsored group
health plan, all as provided under Paragraph 11(C) of the Employment Agreement.
Thereafter, Employee shall be entitled to continue such COBRA coverage for the
remainder of the COBRA period at her own expense.



--------------------------------------------------------------------------------

  c) The salary continuation and other benefits payable to Employee are
conditioned upon the occurrence of the following: 1) the Company’s receipt of
Employee’s executed Agreement and General Release; 2) the expiration of the
seven day revocation period set forth below; and 3) the Company’s receipt of the
letter signed by Employee in the form attached hereto as Exhibit A more than
seven (7) calendar days after the execution of the Agreement and General
Release.

 

  d) In the event that a Change in Control (as defined in Section 10 of the
Employment Agreement) occurs within twelve months of the Employee’s Separation
from Service Date, then Employee shall be entitled to an additional $223,660
paid ratably over a 12 month period, which shall commence on January 1, 2009, an
additional two times the Employee’s target annual bonus, based on her
compensation immediately prior to her Separation from Service and paid in a lump
sum in January 2009, together with up to an additional 12 months of employer
paid COBRA continuation coverage (or if applicable, payments in lieu thereof),
all as provided in Section 11(D) of the Employment Agreement. Notwithstanding
anything in this Plan to the contrary, CuraGen and Employee may mutually agree
to pay all or a portion of the Employee’s severance pay benefits specified in
this paragraph 4.d. prior to the time specified in this Agreement, but only to
the extent such acceleration is not prohibited under Code Section 409A.

 

  e) The provisions of this paragraph 4 shall constitute an election as to form
of payment in accordance with Section 3.02 of IRS Notice 2006-79, as
subsequently may be modified, and a modification of the applicable provisions of
the Employment Agreement to permit such election and to restrict the events on
which such severance shall be paid to involuntary severance.

5. Additional Consideration. In addition to the salary continuation and other
benefits identified in the Employment Agreement and in consideration for
Employee signing this Agreement and General Release, CuraGen agrees:

 

  a) To pay to Employee after the determination in January 2008 and on or before
March 15, 2008, her 2007 Executive Incentive Target cash bonus, in an amount
equal to the greater of 1) 100% of target; or 2) consistent with the percentage
of target attributed to the Executive Management team as approved by the
Compensation Committee of the Board of Directors in January 2008.

 

  b) To pay to Employee after the determination in January 2008 and on or before
March 15, 2008, any additional cash bonus consistent with the percentage paid to
the Executive Management team, as approved by the Compensation Committee of the
Board of Directors in January 2008, as it relates to the achievement of the net
cash goal for 2007;

 

  c)

The amounts listed above in 5.a. and 5.b. will be paid in one installment, minus
appropriate withholdings and deductions once the following has occurred: 1) The

 

2



--------------------------------------------------------------------------------

 

Compensation Committee of the Board of Directors has approved the payments; 2)
the Company’s receipt of Employee’s executed Agreement and General Release; 3)
the expiration of the seven day revocation period set forth below; and 4) the
Company’s receipt of the letter signed by Employee in the form attached hereto
as Exhibit A more than seven (7) calendar days after the execution of the
Agreement and General Release;

 

  d) To pay to Employee the cash value of 9,895 restricted shares at the closing
price on December 31, 2007. This amount will be paid within one week after the
following has occurred: 1) the Company’s receipt of Employee’s executed
Agreement and General Release; 2) the expiration of the seven day revocation
period set forth below; and 3) the Company’s receipt of the letter signed by
Employee in the form attached hereto as Exhibit A more than seven (7) calendar
days after the execution of the Agreement and General Release.

 

  e) To provide Employee with outplacement services through a resource of the
Employee’s choice at a cost not to exceed $10,000. The Employee will have 12
months from December 31, 2007 to locate, make payment, and request reimbursement
for this service.

6. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the monies and/or benefits specified in
Paragraphs 4 and 5 above, except for her execution of this Agreement and General
Release and the fulfillment of the promises contained herein.

7. General Release of All Claims. Except with respect to benefit claims that are
accrued but not paid on the date of this Agreement under the express terms of
the “Designated Company Employee Benefit Plans” (as defined below) as in effect
on such date, and to which the Employee is entitled thereunder in the ordinary
course, Employee knowingly and voluntarily releases and forever discharges
CuraGen Corporation, its parent, affiliates, subsidiaries, divisions,
predecessors, successors and assigns and the current and former employees,
attorneys, officers, directors, partners and agents thereof, both individually
and in their official capacities (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted and unasserted, which Employee has or may have
against Releasees as of the date of her execution of this Agreement and General
Release, including, but not limited to, any alleged violation of:

 

  •  

Title VII of the Civil Rights Act of 1964;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •  

The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

 

  •  

The Immigration Reform and Control Act;

 

3



--------------------------------------------------------------------------------

  •  

The Americans with Disabilities Act of 1990;

 

  •  

The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

  •  

The Workers Adjustment and Retraining Notification Act;

 

  •  

The Fair Credit Reporting Act;

 

  •  

The Sarbanes-Oxley Act of 2002;

 

  •  

Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46a-51 et seq.;

 

  •  

The Connecticut Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim, Conn. Gen. Stat. § 3 l-290a;

 

  •  

Connecticut Family and Medical Leave Act, Conn. Gen. Stat. § 31-51 kk et seq.;

 

  •  

The Connecticut Whistleblower Law, Conn. Gen. Stat. § 31-51m;

 

  •  

The Connecticut Free Speech Law, Conn. Gen. Stat. § 31-51q;

 

  •  

Connecticut Wage Hour and Wage Payment Laws, as amended;

 

  •  

Connecticut OSHA, as amended;

 

  •  

Any other federal, state or local civil or human rights law or any other
federal, state or local law, regulation or ordinance;

 

  •  

Any obligation or claim arising under any public policy, contract (express or
implied, written or oral), tort, or common law, including but not limited to,
wrongful discharge, defamation, emotional distress, misrepresentation and/or
obligations arising out of any of CuraGen’s employment policies or practices,
employee handbooks and/or any statements by any employee or agent of CuraGen
whether oral or written; and

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in connection with Employee’s termination of employment and/or
consideration of this Agreement and General Release.

Solely for purposes of this Paragraph 7, the term “Designated Company Employee
Benefit Plans” shall mean the CuraGen Corporation group medical and dental
benefits plan, and vested exercise rights under the terms of any stock option
plan. Furthermore, no provision in this paragraph 7 shall cause Employee to
either waive or release any rights that Employee may have to enforce the terms
of this Agreement and General Release.

 

4



--------------------------------------------------------------------------------

8. Affirmations.

Employee affirms that she has not filed, caused to be filed, or presently is a
party to any claim, lawsuit or other action against CuraGen in any forum or
form.

Employee also affirms that she has been paid and/or has received all
compensation, wages, bonuses, commissions, stock options and/or benefits to
which she may be entitled, except as provided in this Agreement and General
Release. Employee affirmatively waives any right to salary continuation or other
benefits contained in the Employment Agreement except as provided in this
Agreement and General Release OR for those identified in Paragraph 11(C) and
11(D). Employee acknowledges that she continues to be bound by the terms of the
Employment Agreement including, but not limited to, the requirements of
Paragraphs 6, 7, 8 and 12 of the Employment Agreement.

Employee further affirms that she has no known workplace injuries or
occupational diseases. Employee affirms that she has been granted all leaves
(paid and unpaid) to which she was entitled under the state or federal Family
and Medical Leave Act and that she has not been discriminated against or
retaliated against due to her exercise of rights, if any, under the state and/or
federal Family and Medical Leave Act. Employee affirms that following Employee’s
termination of employment, Employee will provide information, assist and
cooperate with CuraGen in executing CuraGen’s patent filings.

Employee affirms that she has not been retaliated against for reporting any
allegations of wrongdoing or inappropriate conduct by CuraGen or its officers,
including any allegations of corporate or financial fraud. Both parties to this
Agreement acknowledge that this Agreement does not limit either party’s right,
where applicable, to file or participate in an investigative proceeding of any
federal, state of local governmental agency. To the extent permitted by law,
Employee agrees that if such an administrative charge is made, she shall not be
entitled to recover any individual monetary relief or other individual remedies.
Employee further acknowledges and affirms that should she commence, or become a
party to, any lawsuit against CuraGen filed in federal or state court, she
waives her right to any monetary recovery or damages, including attorneys’ fees.

9. Confidentiality and Return of Property. Employee agrees not to disclose any
information regarding the existence or substance of this Agreement and General
Release, except to her spouse, tax advisor, and/or an attorney with whom
Employee chooses to consult regarding her consideration of this Agreement and
General Release.

Employee affirms that she has not divulged any proprietary or confidential
information of CuraGen and that she will continue to maintain the
confidentiality of such information consistent with CuraGen’s policies and the
common law

 

5



--------------------------------------------------------------------------------

Employee affirms that she has returned all of company property, documents,
and/or any confidential information in her possession or control. Employee
agrees to deliver to CuraGen without copying or reproducing: 1) all documents,
files, notes, memoranda, manuals, computer disks, computer databases, computer
programs and/or other storage medium within Employee’s possession or control
that reflect any trade secrets, proprietary information or other confidential
information; and 2) all items or other forms of CuraGen’s property and/or
equipment within Employee’s possession or control, including but not limited to
keys, credit cards, furniture, electronic equipment and vehicles. Immediately
upon Employee’s execution of this Agreement and General Release or at any time
CuraGen otherwise requests, Employee also agrees to delete any proprietary or
confidential information relating to CuraGen from any computer hard drive or
computer system within Employee’s possession or control that is not located on
CuraGen’s premises. Nothing in this paragraph will prevent Employee from
retaining any documents in her possession or control concerning his or her
employee benefits and/or her compensation.

Employee also affirms that she is in possession of all of Employee’s property
that Employee had at CuraGen’s premises and that CuraGen is not in possession of
any of her property.

10. Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the state of
Connecticut without regard to its conflict of laws provision. In the event of a
breach of any provision of this Agreement and General Release, either party may
institute an action specifically to enforce any term or terms of this Agreement
and General Release and/or to seek any damages for breach. Should any provision
of this Agreement and General Release be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.

11. Nonadmission of Wrongdoing. The parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Agreement
and General Release shall be deemed or construed at any time for any purpose as
an admission by CuraGen of wrongdoing or evidence of any liability or unlawful
conduct of any kind.

12. Severability. Should any provision or language in this Agreement and General
Release other than the general release of all claims be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision or language shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect.

13. Section 409A. It is intended that all payments made under the terms of this
Agreement come within exceptions to Section 409A of the Internal Revenue of
1986, as amended (Section 409A), including transition guidance issued
thereunder. This Agreement and all related documents shall be interpreted and
administered in accordance with that intention. However, if any amount payable
under this Agreement is determined to be subject to Section 409A, then any
amount to be paid or provided to the Employee in connection with a separation

 

6



--------------------------------------------------------------------------------

from service at a time when she is considered a specified employee within the
meaning of Section 409A shall not be made until the date that is six months and
one day following such Separation from Service, or in a lump sum to her estate
upon her earlier death.

14. Amendment. This Agreement and General Release may not be modified, altered
or changed except in writing and signed by both parties wherein specific
reference is made to this Agreement and General Release.

15. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any prior agreements
or understandings between the parties except for the Employment Agreement and
the CuraGen Confidentiality Agreement previously executed and agreed to by
Employee. Employee acknowledges that she has not relied on any representations,
promises, or agreements of any kind made to her in connection with her decision
to accept this Agreement and General Release, except for those set forth in this
Agreement and General Release.

EMPLOYEE IS ADVISED THAT SHE HAS TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS
AGREEMENT AND GENERAL RELEASE. EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE.

EMPLOYEE MAY REVOKE HER ACCEPTANCE OF THIS AGREEMENT FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DATE EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
NATHALIE RICHARD, DIRECTOR OF HUMAN RESOURCES, AND STATE, “I HEREBY REVOKE MY
ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE.” THE REVOCATION MUST BE
PERSONALLY DELIVERED TO MS. RICHARD, OR MAILED TO MS. RICHARD AND POSTMARKED
WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

 

7



--------------------------------------------------------------------------------

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
SHE HAS OR MIGHT HAVE AGAINST RELEASEES AS SET FORTH IN PARAGRAPH 7 ABOVE.

The parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:

 

    CURAGEN CORPORATION By:     /s/ Elizabeth A. Whayland     By:     /s/
Timothy M. Shannon Elizabeth A. Whayland    

Name:  Timothy M. Shannon

Title:    President & CEO

Date: 12-27-07     Date: 12.14.07

 

8